Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

 

 

 

 

Roaarniaicionn, Heath

ptorsician nein nat nor pvt oh mt Sia emit 2

panette. noapltal  profensionad core rendered. afew
‘ ont tne ec i Fiesgiedt to Butt gervicws ane!

‘physichnc me ny nme comany ro obherwine,
ie c mysiclar, aE -prastioe group,
Me

 

 

 

 

Plaza Jr

Benjamin

Q794825

QB300479155

*Auth for ED Care/Financt
Sun Jun 29, 2008 23:44
Page 001
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

QB300479155

*Face Sheet

Sun Jun 29, 2008 23:44
Page 001

  

 

 

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr

Benjamin

Q794825

QB300479155

Transter Out Documents
Mon Jun 30, 2008 02:39
Page 001

Mino ee Pimehiny
6 ABO LA Pe,

OMFS

"STATE HOSPITAL CODE raquiros 3

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

 

Plaza Jr

Benjamin

Q794825

QB300479155

Transfer Out Documents
Mon Jun 30, 2008 02:39
Page 002

 

  

 

“ heart

Ihab boen fully intommad ot w teasers: ig

 

  
 
   
   

Aaripistietive Corn ot tie Cy of row Yor,
SSN TO TRANSFER AND REMOVAL OF PATENTS”

 

—— ‘Oat otlect ofthe tending physician oF sorgeon, ‘id Pic abseres of he ee

 

fal

  

      
  
     

   

    

 

1 t0 2 penalty af rot axon eak 8 ROMDHAL Hts City, who shal viotste:ary at ee.

    

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

QB300479155
Transfer Out Documents
Mon Jun 30, 2008 02:39
Page 003

 

 

 

 

  
 
   

  
 

PIM OBEE FORE Tike.

hae

 

    

 

 

 

 

 

 

 

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

oe Bi:

 

Plaza Jr

Benjamin

Q794825
QB300479155
*Ambulance Run Sheet
Mon Jun 30, 2008 09:30
Page 00t
entered Laicz0/1o 15i2l'40

Case 1l-Lo-OL1050-E€SS DOC 16-5 Filed Léic0/1o

Plaza Jr
Benjamin
Q794825
QB300479155
Ravi Strip
on Jun 30, 2008 09:
Page 001 9:30

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

   
   

FERAL QUEENS HOB PITAL Benanin
May Neeoare eorck 300879155

Radiol Results
Tue Jul 01, 2008 12:57
Page 001

CLOCY CLONBELTATT ON

 

PT NAME: PLAZA’ UR; BENJAMIN Mi25 Years BL EGC: QHR

OND Oy Dadgss2. Requested by; Chaudhry. Anmeg: TD: ebo224
SE SAS Request Los. GER

“CP No: Contrast: Head: S0-dun-2008 A: asaagad

CT ot the heads
Glindecal history: Bvaluate for. bleed:

technique: gerial attel images of the: head wei obtained From the
BRL & $0the vertex.

Compans gon: Nene:

  
         
 

   

“pat bey Ba “i i Fea
ko! Bk sult. “Pas pe nO acute: intracranial heng
abptrmal extre! axiat ‘coh lection ‘Phere. ta’ her: evidence’ Of focal
RASS OF Mase of Pack. Treee iy: iene o£ asuhe.

corticaliy- ‘based infaret, ~ ‘ .

    

“The wdeualdzed orbits are unremarkable. an aix ‘fluid evel is
sen within the left max liary @itua: «hich eay be compatible with
acute Sisuai¢ss fr. bie. proper ciinleal: petting.

 

Spreoeign: the brain iy unkemarkabie. A iett axillary elaue
air-fiuid Seve is: nabed. " onus

;  ‘Atrending: Hadiologis si: Michae] Md Rhee

  

“transcribed by: Cotniasire tntertace
30-Jun-2008 Le: 147 AM PranscrLbed oni 30-T line G81 OST RM!
Michas! Md: Rhee Poy MR.

 
 

Dicrabed : 6a +

 

 

ShELACROE:  G-o-pov-

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr
Benjamin
Q794825
Radloeeya 55
es esults
Tue Jul ah 2008 12:57
Page 002

   

Peper tt porte anita once 4 AE eM anemnsERE tee

 

 

  
 

  

vs: “Seay Head “Ok ROUTINE HEAD |!
“Beraazeee "Nos er

 

   

‘agin $0: 1 pbc ich wrakeidt 630) 2008 at 00:29.
a 15. PRELIMINARY. REPORT FROM IMAGING ON CALL

Patient: taza Ir ‘Benjamin

 

   
  
   
    
 

CY fread without contrast, 31 images.

Findings:

oad ites onextracacial hethorrhage:

Ne mass Asien’ On midliae Shaft.

Neraidl pray-white matter differdztinticn.

The ventricles axe within noriial Kanits, for age.

" Senadl fhiid: fevel: is the visualized lofi. macillary: sings

4E-Ditnen berger, MIE EBGG-797-3827

co

  
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

86
4AWIL LVYSZO NIV

T saseg AUN 49 6002 S¢:Z0:
5 S¢:20: ad :
SSTOLPOOEAO %99V S7SPELO WIA AST 188 y ‘ame ftiog veered soured

0 3 39 Onn SE-EZ 8007 “6Z UNE ung
d dWaL ds 2 89/1 O£-20 8007 ‘OE ung UOpy OIVN
aa gsina da am aveq uYN
SNOIS TV.LIA

 

SST6LPOOEHO *9¥ Sz7SP6LO SHIN AST :asy uMeEfaeg aft U2Blq sure]

duOOda LAGHS MO'TA AONADWAWG
SUdeN) Jo FeUICg pUNO]

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr, Benjamin

 

 

 

MOUNT SINAI OF QUEENS Wut 982 Mas
MedRec: Q794825
PRIMARY AcetNun QB300479155
Patient Data
Complaint: Jaw Fx - Assault
Triage Time: Sun Jun 29, 2008 23:35 ED Attending: Chaudhry,DO, Ahmed
Urgency: 0!-Emergent Primary RN: Pusey, RN, Lynda
Bed: ED HOLD
Initial Vital Signs:
BP:58/28 R:20 O2 sat:
P:51 T: Pain:
IMAGING

*AUTH FOR ED CARE/FINANCE: Image captured from scanner, e344 RBF)
“FACE SHEET: Image captured from scanmer. (23:44 Rar)
TRANSFER OUT DOCUMENTS: Image captured from scanner. (ton sn 30, 2008 02.39 CIs)
Page 002 addedImage captured from scanner. @on jun 30, 2008 02-40 cls)
Page 003 addedImage captured from scanner. (von Jun 30, 2008 02:40-CI8)
*AMBULANCE RUN SHEET: Image captured from scanner. qvon jun 30, 2008.09:30 FIR2)
RHYTHM STRIP: Image captured from Scanner, (mon mn 30, 2008 09:30 FIR2)
RADIOLOGY RESULTS: Image captured from scanner. crue ta! 01, 2008 12:57 MIS)
Page 002 addedImage captured from scanner. (The Jul 01, 2008 12:58 MIS)

VITAL SIGNS
VITAL SIGNS: BP: 58/28, Puise: 5 1, Resp: 20, sun sun 29, 2008 23:35 NLM)
BP: 112/68, Pulse: 68, Resp: 18, Pain: 0, O2 sat: 98. avon sun 30, 2008 02:30 NAR2)

TRIAGE (sun tun 29, 2008 23.35 NuMp
PATIENT: NAME: Benjamin Plaza Jr, AGE: 25, GENDER: male, DOB: Tue Oct 05
1982, TIME OF GREET: Sun Jun 29 2008 23:12, Fall Risk: YES — Alert Band
Applied, MEDICAL RECORD NUMBER: Q794825, ACCOUNT NUMBER: QB300479155,
PREVIOUS VISIT ALLERGIES: Nkda.
ADMISSION: URGENCY: 01—Emergent, BED: WAIT.
VITAL SIGNS: BP 58/28, Pulse 51, Resp 20.
COMPLAINT: COMPLAINT: Jaw Fx ~ Assault.
ASSESSMENT: Triage assessment performed.

KNOWN ALLERGIES
Nkda.

DIAGNOSIS (aon tun 30,2008 02:11 AAC)
FINAL: PRIMARY: Mandible fracture, ADDITIONAL: ear laceration s/p
VOV.

DISPOSITION
PATIENT: Disposition: Transfer MSM Adult ER, Condition: Guarded. aon 1m 30, 2008 02:11 AAC)
Remove from ER. gon jun 30, 2008 03:57 NAR2)

HISTORY
MEDICAL HISTORY: No past medical history, No past medical history. Past medical history is not
significant. (sun jun 2, 2008 23:35 NLM)
SURGICAL HISTORY: Patient has had no previous surgical history, rt shoulder. (su: un 29, 2008 23:35
NLM)

 

Prepared: Fri Apr 03, 2009 14:07 by MIB Page: 1 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO SCC or Picis.

 

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr, Benjamin

MOUNT SINAI OF QUEENS | DOB: 10/5/1982 M25
ey Mesh tbo

 

PSYCHIATRIC HISTORY: No history of anxiety, No history of bipolar, No history of depression, No history of
suicidal ideation, No history of suicide attempts, No history of psychosis, No history of hallucinations, No
history of homicidal ideation, No history of violence toward others, No history of schizophrenia. (un in

29, 2008 23:35 NLM}
SOCIAL HISTORY: Denies alcohol abuse, Denies tobacco abuse, Denies drug abuse. (sun jun 29, 2008 23-35
NLM)

MEDICAL HISTORY: No past medical history. eon Jun 30, 2008 00:17 AAC)

SURGICAL HISTORY: Patient’s previous surgical history is not relevant to the case, R shoulder surgery.
(Mon Jun 30, 2008 00:17 AAC)

SOCIAL HISTORY: Denies alcohol abuse, Denies tobacco abuse, Denies drug abuse. (von jun 30, 2008 00:17

AAC)
FAMILY HISTORY: Family history is not contributory to this case. avon Jun 30, 2008 00:17 AAC)
NOTES: Nursing records reviewed. avon Jun 30, 2008 00:17 AAC)

CURRENT MEDICATIONS (23:35 NLM)
Not Taking Medication

HPI HEAD INJURY ovton tun30, 2008 00-17 AAC)

CHIEF COMPLAINT: Patient presents for the evaluation of head injury.

HISTORIAN: History obtained from patient.

OCCURRED: Onset was 10:30 PM tonite, Patient currently has symptoms, Complaint is persistent,
attacked.

MECHANISM: Complaint occurred by blunt trauma, direct blow.

QUALITY: Patient describes pain as aching, Open wound is, Length: 2.6—4,0cm, Depth: Through
dermis, R auricular laceration.

ASSOCIATED WITH: Patient denies headache , Patient denies dizziness, Patient denies blurred vision, Patient
denies vomiting, Patient denies nausea, Alcohol: Denies, LOC: none, GCS: 15,

SEVERITY: Maximum severity is moderate, Currently symptoms are moderate.

EXACERBATED BY: Patient’s condition exacerbated by opeing mouth.

RELIEVED BY: Patient's condition relieved by nothing.

RISK FACTORS: Intracranial Bleed Risk Factors: None.

NOTES: No head ache or neck pain. No chest pain or sob. No extremity pain. .

ROS (sion jun 30, 2008 00:18 AAC)

CONSTITUTIONAL: No fever, No chills, No fatigue.

EYES: No eye pain, No eye discharge.

ENT: No dysphagia, No drooling.

CARDIOVASCULAR: No diaphoresis, No chest pain.
RESPIRATORY: No Cough, No SOB.

GI: No abdominal pain, No nausea, No vomiting.
MUSCULOSKELETAL: Historian reports arthralgias, No back pain.
SKIN: Historian reports skin lesions, No cellulitis.

NEUROLOGIC: No dizziness, No focal weakness.
ALLERGICAMMUNOLOGIC: No hives, No eczema.

PSYCHIATRIC: No IV drug abuse, No marijuana abuse, No alcohol abuse.

PHYSICAL EXAM otoniun 20, 200800:19 AAC)
CONSTITUTIONAL; Patient is afebrile, Vital signs reviewed, Patient has normal blood pressure, Patient has

 

Prepared: Fri Apr 03, 2009 14:07 by MIB Page: 2 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO SCC or Picis.

 

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr, Benjamin
MOUNT SINAI OF QUEENS DOB: 10/5/1982 M25
PRIMARY I ots

 

normal respiratory rate, Well appearing, Alert and oriented X 3, Patient has moderate pain distress.

HEAD: Atraumatic, Normocephalic.

EYES: Eyes are normal to inspection, Pupils equal, round and reactive to light, No discharge from eyes,
Extraocular muscles intact, Sclera are normal, Conjunctiva are normal.

ENT: Ears normal to inspection, Nose examination normal, Posterior pharynx normal, L depressed jaw fracture
(incisors on L depressed), L- mandible body and angle ttp.

NECK: Normal ROM, No jugular venous distention, No meningeal signs, Cervical spine nontender.

RESPIRATORY CHEST: Chest is nontender, Breath sounds normal, No respiratory distress,

CARDIOVASCULAR: RRR, No murmurs, Normal $1 $2.

ABDOMEN: Abdomen is nontender, No masses, No distension, No peritoneal signs.

BACK: There is no CVA Tenderness, There is no tenderness to palpation, Normal inspection.

UPPER EXTREMITY: Inspection normal, No cyanosis, No clubbing, No edema, Normal range of motion.

LOWER EXTREMITY: Inspection normal, No cyanosis, No clubbing, No edema, Normal range of motion, No calf
tenderness,

NEURO: GCS is 15, No focal motor deficits, No focal sensory deficits, Speech normal, Gait normal, Memory
normal.

SKIN: Patient denies pain to skin, Skin warm and dry.

PSYCHIATRIC: Oriented X 3, Normal affect, Normal insight, Normal concentration.

LAB INTERPRETATION oon jun 30. 2008 02:19 AAO)
INTERPRETATION: L reviewed the lab results.

RADIOLOGY INTERPRETATION
HEAD: Radiological interpretation of the mandible shows, + symphysis and L ramus fracture, Interpretation
of the Head CT shows. «ton jun 30, 2008 02:21 AAG)
NOTES: Patient: Plaza Jr Benjamin
CT head without contrast, 31 images.
Findings:
no intra or extra-axial hemorrhage.
No mass lesion or midline shift.
Normal gray white matter differentiation.
The ventricles are within normal limits for age,
Small fluid level in the visualized left maxillary sinus
J.E.Ditzenberger, MD 1-866-717-3627. con tun 30, 2008 0220 AAC)

LACERATION fon inn 30, 2008 03:05 Pra)
TIME OUT: Side/site verified, Patient identification confirmed, Maximum sterile procedures observed.
PRIOR TO PROCEDURE: Verbal consent obtained, Performed by physician
extender, I was present for the entire procedure, I was present for the
key portions of the procedure, Patient prepped and draped in usual
sterile fashion, Anesthetic used, Anesthetic type is local infiltration,
Medication used is 1% LIDOCAINE without epinephrine, 10m1, No foreign
body, No contamination, Deep structures intact, No bony deformity, No
edema, No ecchymosis, Irrigated with normal saline, Itrigated with 400,
mi of normal saline, LACERATION REPAIR;, Simple (single layer only)
Tepair of, right ear laceration, total length 6.0cm, Skin layer
closed with 6.0, Nylon, Interrupted, Wound well approximated, Abx
ointment applied, There are no complications, Patient tolerated procedure

 

Prepared: Fri Apr 03, 2009 14:07 by MIB Page: 3 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO SCC or Picis.

 

 

 
Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr, Benjamin
MOUNT SINAI OF QUEENS Wor Ors! 1982 M25
PRIMARY MedRec: Q794825

AcctNum: QB300479 155

well, RIGHT EAR WITH 2 CM LACERATION TO ANTERIOR DISTAL AURICLE 7

SUTURES USED TO APPROXIMATE WO . POSTERIOR DISTAL AURICLE 2.5CM, 5
SUTURES USED TO APPROX. WOUND. PT ALSO HAS TWO LINEAR LACERATIONS TO BASE
OF POSTERIOR AURICLE EACH 0.75CM, 2 SUTURES PLACED IN EACH WOUND TO
REAPPROXIMATE. NO COMPLICATIONS, ALL SUTURES THAT WERE PLACED WERE NYLON
6-0.

ATTENDING (wea sut 16, 2008 16:25 AAC)
ADDITIONAL NOTES, 25 y/o M transferred to MSM for mandible fracture.

DOCTOR NOTES

TEXT: Repeat BP 95 systolic, IVF ordered. (ston tun 30, 2008 00:19 AAC)
Case d.w Dr. Montenpour (OMFS) will see patient (MSM), vease d/we Dr. Patel (ED), will accept for transfer.
(Mon Jun 30, 2008 02:20 AAC)
repeat vitals noted. avon tus 30, 2008 02:37 AAC)

MEDICATION ADMINISTRATION SUMMARY (Fti Apr 03, 2009 14:07)

s

  

s
Detailed record available in Medication Service section.

 

NURSING PROCEDURE: TRANSPORT TO TESTS (Mon Jun 30, 2008 01:23 TRB)

TIME: Patient’s identity verified by, patient stating name, patient stating birth date, hospital ID bracelet,
Procedure was performed at 00;30am, Patient transported to, CT scan, Patient transported via, cart, Patient
accompanied by, ER tech, After procedure, patient returned to ED at 01:00am, Patient tolerated procedure well.

SAFETY: Side rails up, Cart in lowest position, Family at bedside.

NURSING PROCEDURE: TRANSPORT TO TESTS (tonsun 30, 2008 01:24. TFB)

TIME: Patient’s identity verified by, patient stating name, patient Stating birth date, hospital ID bracelet,
Procedure was performed at 01:20am, Patient transported to, X-ray, Patient transported via, cart, Patient
accompanied by, ER tech, After procedure, patient returned to ED at 01:23am, Patient tolerated procedure well.

SAFETY: Side rails up, Cart in lowest position, Family at bedside.

NURSING PROCEDURE: TRANSFER (Mon Jun 30, 2008 03:56 NAR2)

PROCEDURE. Patient transferred at 3:30am, Diagnosis is fx of mandibula, Accepting institution: MSHM, Referring
physician: chaudry, Mode of transport: Ambulance, urgent, Report called to ER, Emotional support needed and
given.

BELONGINGS: Belongings are with the patient.

EQUIPMENT WITH PATIENT: Patient left the emergency department at 3:30am,

SAFETY: Side rails up, Cart in lowest position.

NURSING PROCEDURE: IV ovten in 30, 2008 03:57 NAR2)

TIME: Patient’s identity verified by, patient stating name, patient stating birth date, hospital ID bracelet,
IV established, 20 gauge catheter inserted, into left antecubital, Saline lock established, flushed with
normal saline, Labs drawn at time of placement, Specimen labeled in the presence of the patient and sent to

 

Prepared: Fri Apr 03, 2009 14-07 hy MIB Page: 4 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO SCC or Picis,

 

 

 
 

Case 1-Llo-OLl000-E€SS DOC 16-5 Filedlefc0/lo Entered t2/20/Llo Loi 2146

Plaza Jr, Benjamin

MOUNT SINAI OF QUEENS Dow: 15/1982 M2s
PRIMARY MedRee: Q794825

AcctNum: QB300479155

 

TFB=Barbosa,ORD, Fauaro

 

Prepared: Fri Apr 03, 2009 14:07 by MIB ‘Page: 6 of 6
THIS IS A SUMMARY OF THE ED RECORD. FOR LAB RESULTS AND FULL ED RECORD GO TO SCC ot Picis.

 

 
